Exhibit 10.10

 

 

 

 

 

 

MANAGEMENT SERVICES AGREEMENT

 

 

 

By and Between:

ALTA MESA HOLDINGS, LP,

as the “Agent”

and

KINGFISHER MIDSTREAM, LLC,

as the “Company”

February 9, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS

     1  

1.1

 

Certain Defined Terms

     1  

1.2

 

Interpretation

     4  

ARTICLE 2 SERVICES

     5  

2.1

 

Engagement

     5  

2.2

 

Services

     5  

2.3

 

Limitation on Powers and Duties

     7  

2.4

 

Independent Contractor Status

     7  

2.5

 

Performance of Services by Affiliates; Retention of Professionals

     7  

2.6

 

Standard of Care

     8  

2.7

 

Exculpation

     8  

2.8

 

Indemnification; Disclaimer

     8  

2.9

 

Without limiting Section 2.7:

     8  

2.10

 

Responsibilities of the Company

     10  

2.11

 

Changes to Services

     10  

2.12

 

Document Retention

     10  

ARTICLE 3 COMPENSATION AND EXPENSE REIMBURSEMENT

     10  

3.1

 

Management Fee

     10  

3.2

 

Expenses

     10  

3.3

 

Use of Company Funds

     11  

3.4

 

Invoices; Penalty Rate

     11  

3.5

 

Disputed Invoices

     11  

3.6

 

Taxes

     12  

3.7

 

Audit Rights

     12  

3.8

 

Insurance

     12  

ARTICLE 4 TERM AND TERMINATION

     12  

4.1

 

Term

     12  

4.2

 

Termination

     12  

4.3

 

Effect of Termination

     13  

4.4

 

Transition Obligations

     13  

4.5

 

Survival

     13  

ARTICLE 5 MISCELLANEOUS

     14  

5.1

 

Force Majeure

     14  

5.2

 

Entire Agreement

     14  

5.3

 

Amendment

     14  

5.4

 

Waiver

     14  

5.5

 

Assignability

     14  

5.6

 

Parties in Interest

     15  

5.7

 

Binding Effect

     15  

 

i



--------------------------------------------------------------------------------

5.8  

Notices

     15   5.9  

Severability of Provisions

     15   5.10  

Governing Law

     15   5.11  

Consent to Jurisdiction

     15   5.12  

WAIVER OF JURY TRIAL

     16   5.13  

Proprietary Information

     16   5.14  

Confidentiality

     17   5.15  

Further Assurances

     18   5.16  

Advice of Counsel

     18   5.17  

Counterparts

     18  

ANNEX I INSURANCE

*****

 

ii



--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT

THIS MANAGEMENT SERVICES AGREEMENT (as the same may be amended, restated or
otherwise modified, this “Agreement”) is made and entered into as of the 9th day
of February, 2018 (the “Effective Date”), by and between Alta Mesa Holdings, LP,
a Texas limited partnership (the “Agent”), and Kingfisher Midstream, LLC, a
Delaware limited liability company (the “Company”). The Agent and the Company
are referred to individually herein as a “Party” and collectively as the
“Parties”.

WHEREAS, the Agent and the Company are both subsidiaries of SRII Opco, LP, a
Delaware limited partnership (the “Parent”);

WHEREAS, the Company is party to an Operating Transition Services Agreement (the
“TSA”) with Asset Risk Management, LLC (“ARM”) pursuant to which ARM is
providing certain services to the Company;

WHEREAS, during the Term (as defined herein), the Company desires to engage the
Agent to provide or cause to be provided certain administrative, management and
operational services necessary to manage the Business (as defined herein) of the
Company and its subsidiaries (collectively, the “Company Group”), and the Agent
is willing to render such administrative, management and operational services,
subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Certain Defined Terms. As used in this Agreement (including the recitals
hereof), the following terms shall have the respective meanings assigned to them
in this Section 1.1:

“Affiliate” of any specified entity means any other entity directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified entity and “control”, when used with respect to any
specified entity, means the power to direct the management and policies of such
entity, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Agent” has the meaning given to such term in the Preamble.

“Agreement” has the meaning given to such term in the Preamble.

“Assets” means the gathering system of the Company and any other assets acquired
by the Company.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

 

1



--------------------------------------------------------------------------------

“Bankruptcy Event” means, when used with respect to a Person, that (a) such
Person has (i) applied for or consented to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (ii) admitted in writing its inability to
pay its debts as such debts become due, (iii) made a general assignment for the
benefit of its creditors, (iv) commenced a voluntary case under the Bankruptcy
Code, (v) filed a petition seeking to take advantage, as a debtor, of any other
law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or readjustment of debts, or (vi) failed to controvert in a timely
and appropriate manner, or acquiesced in writing to, any petition filed against
it in an involuntary case under the Bankruptcy Code; or (b) a proceeding or case
has been commenced without the application or consent of such Person in any
court of competent jurisdiction seeking (i) its liquidation, reorganization,
dissolution, winding-up, or the composition or readjustment of its debts, or
(ii) the appointment of a trustee, receiver, custodian or the like of such
Person under any law relating to bankruptcy, insolvency, reorganization,
winding-up or the composition or readjustment of its debts, and such proceeding
or case shall continue undismissed, or any order, judgment or decree approving
or ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of ninety (90) or more consecutive days.

“Business” means the business of the Company Group.

“Business Day” means a day other than a Saturday, Sunday, or other day on which
commercial banks in the State of Texas are authorized or required to close for
the general transaction of banking business.

“Claim” has the meaning given to such term in Section 2.9(a).

“Company” has the meaning given to such term in the Preamble.

“Company Agreement” means that certain Fourth Amended and Restated Limited
Liability Company Agreement of the Company, dated as of February 9, 2018,
including all schedules and annexes thereto, as the same may be amended,
restated, or otherwise modified from time to time.

“Company Group” has the meaning given to such term in the Recitals.

“Confidential Information” has the meaning given to such term in Section 5.14.

“Damages” has the meaning given to such term in Section 2.9(a).

“Disclosing Party” has the meaning given to such term in Section 5.14.

“Effective Date” has the meaning given to such term in the Preamble.

“Emergency” means taking any and all actions and making repairs, including
implementing an emergency shutdown of any or all of the Assets, that are
required or appropriate to avoid, prevent or mitigate (a) imminent harm to
persons or property, including injury, illness or death or damage to the Assets
or an environmental condition; (b) violation of any applicable Law that could
reasonably be expected to result in a material loss or liability to the Company;
or (c) curtailment of service on the Assets.

 

2



--------------------------------------------------------------------------------

“Exculpatee” has the meaning given to such term in Section 2.7(a).

“Force Majeure” means any cause or causes beyond the reasonable control of a
Party that prevents or hinders the Party from performing its duties, obligations
and services under this Agreement, including: (i) acts of God, (ii) landslides,
lightning, earthquakes, tornadoes, named tropical storms and hurricanes, flood,
fire or explosion, (iii) war or threat of war (declared or undeclared),
invasion, riot, terrorist attack or other civil unrest, (iv) Governmental Order
or Law, (v) actions, embargoes or blockades in effect on or after the date of
this Agreement, (vi) action by any Governmental Authority, (vii) national or
regional emergency, (viii) strikes, labor stoppages or slowdowns or other
industrial disturbances, and (ix) shortage of adequate power or transportation
facilities.

“Fundamental Change” means, with respect to an entity, the sale of such entity,
in one transaction or a series of related transactions, whether structured as
(a) a sale or other transfer of all or substantially all of the equity
securities of the entity (including by way of merger, consolidation, share
exchange, or similar transaction), (b) the sale or other transfer of all or
substantially all of the assets of the entity promptly followed by a dissolution
and liquidation of the entity, (c) the sale of all or substantially all of the
Assets or (d) a combination of any of the foregoing.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Indemnitee(s)” has the meaning given to such term in Section 2.9(a).

“Initial Term” has the meaning given to such term in Section 4.1.

“Intellectual Property Rights” has the meaning given to such term in
Section 5.13(b).

“Law” means any statute, law, principle of common law, rule, regulation,
judgment, order, ordinance, requirement, code, writ, injunction, or decree of
any Governmental Authority.

“Management Fee” has the meaning given to such term in Section 3.1.

“Parties” has the meaning given to such term in the Preamble.

“Party” has the meaning given to such term in the Preamble.

 

3



--------------------------------------------------------------------------------

“Penalty Rate” has the meaning given to such term in Section 3.4.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Proprietary Information” means any patent, copyright and other intellectual
property rights in the methodologies, processes, models, strategic plans and
other information about the disclosing Party’s business, industry, products and
services, plans, specifications, operation methods, pricing, costs, techniques,
manuals, know-how and other intellectual property, in written, oral or other
tangible form, provided by one Party to another Party or its representative.

“Receiving Party” has the meaning given to such term in Section 5.14.

“Renewal Term” has the meaning given to such term in Section 4.1.

“Representatives” has the meaning given to such term in Section 5.14.

“Services” has the meaning given to such term in Section 2.2.

“Term” means the period commencing on the Effective Date and ending on the
termination or expiration of this Agreement.

“Third Party” means any Person that is not a Party.

“Work Product” has the meaning given to such term in Section 5.13(b).

1.2 Interpretation. In this Agreement, except to the extent the context
otherwise requires: (a) any reference to an Article, a Section, a Schedule or an
Annex is a reference to an article or section hereof, or a schedule or an annex
hereto, respectively, and to a subsection or a clause is, unless otherwise
stated, a reference to a subsection or a clause of the Section or subsection in
which the reference appears; (b) the words “hereof”, “herein”, “hereto”,
“hereunder” and the like mean and refer to this Agreement as a whole and not
merely to the specific Article, Section, subsection, paragraph or clause in
which the respective word appears; (c) the meaning of defined terms shall be
equally applicable to both the singular and plural forms of the terms defined;
(d) the words “including”, “includes” and “include” shall be deemed to be
followed by the words “without limitation;” (e) references to agreements and
other contractual instruments shall be deemed to include all subsequent
amendments and other modifications thereto, but only to the extent such
amendments and other modifications are not prohibited by the terms of this
Agreement; (f) references to statutes or regulations are to be construed as
including all statutory and regulatory provisions consolidating, amending or
replacing the statute or regulation referred to; (g) any table of contents,
captions and headings are for convenience of reference only and shall not affect
the interpretation or construction of this Agreement; and (h) in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including”, the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including”.

 

4



--------------------------------------------------------------------------------

ARTICLE 2

SERVICES

2.1 Engagement. On the terms and subject to the conditions and qualifications
set forth in this Agreement, the Company hereby engages Agent, acting directly
or through its Affiliates and their respective employees, agents, contractors or
independent Third Parties, and Agent hereby accepts such engagement, to provide
Services to the Company Group.

2.2 Services. Except as otherwise limited by this Agreement or the Company
Agreement, the Agent shall, in accordance with the standards set forth in
Section 2.6, take all appropriate actions on behalf of the Company Group to
supervise and administer the business, operations and affairs of the Company
Group, including the following matters (in each case, as directed and supervised
by the Company) (collectively, the “Services”), but explicitly excluding the
services that ARM is providing to the Company pursuant to the TSA:

(a) establishing and maintaining the books and records, including accounting,
contract and other records and files necessary and appropriate for the proper
conduct by the Company Group of its business and operations (including keeping a
full and complete accounting of all revenues and income of the Company Group,
costs incurred by or on behalf of the Company Group and costs incurred by or on
behalf of the Agent in connection with the performance by the Agent of the
Services);

(b) Monitor the receipts, income and expenditures of the Company Group;

(c) Provide, or arrange for Third Party professionals, Third Party service
providers, and legal, human resources, land, operations, purchasing,
communications, information system, technical and other services as may be
necessary to properly carry on the business and operations of the Company Group;

(d) Supervise, manage, direct and operate all aspects of the day-to-day
management and administration of the Company Group;

(e) Supervise, manage and administer activities necessary for the Company Group
to comply with and perform all of the Company Group’s obligations,
responsibilities and covenants under any agreement binding upon the Company
Group;

(f) Provide such clerical, bookkeeping, and contract administration services as
are necessary and appropriate for the conduct of the Company Group’s business;

(g) File, or cause to be filed, all necessary or appropriate filings with
federal, state and local authorities under Applicable Law to maintain the
Company Group’s existence, its qualification to do business, and its
registration under any assumed or fictitious name;

(h) File and record, or cause to be filed and recorded, such documents and
papers as are necessary and appropriate to evidence the Company Group’s
ownership of any of its assets;

 

5



--------------------------------------------------------------------------------

(i) Give and receive notices, execute drawdown certificates, furnish required
reports and information and monitor compliance on behalf of the Company Group as
required or permitted by any agreement binding upon the Company Group;

(j) Assist in the making of all filings and in the obtaining of all licenses,
permits and approvals from any Governmental Authority as may be necessary or
appropriate under Applicable Law in connection with the operations or business
of the Company Group and submit any application, filing or notice for the
renewal of any existing licenses or permits;

(k) Administer the Company Group’s performance of its obligations under any
agreement binding upon the Company Group;

(l) Review and provide support for the implementation of the Company Group’s
insurance program, including obtaining and maintaining for the Company Group all
insurance required to be maintained by the Company Group, conducting periodic
risk management surveys of the operations of the Company Group, handling all
claims and insuring proper collection for any insurance coverage, and providing
copies of policies, endorsements, inspections, claims, quotes and other reports
or documentation related to the Company Group;

(m) Review the provision of services by the Company Group’s accountants,
including the examination by such accountants of the financial records and
statements of the Company Group;

(n) Make such reports and recommendations to the officers of the Company Group,
including concerning the performance of the independent accountants, as the
officers of the Company Group may reasonably request or deem appropriate;

(o) File, or cause to be filed, with the appropriate Governmental Authorities,
all required federal, state, and local tax returns for the Company Group
including cooperating with professional service providers engaged by the Company
Group, providing the Company with drafts of each income tax return twenty
(20) days prior to the last date on which such tax return can be timely filed
and each other tax return five (5) days prior to the last date on which tax
return can be timely filed, for the Company’s review and approval, informing the
Company in a timely manner of any tax issues that arise and meeting the tax
information and tax return reporting deadlines;

(p) Make available such information regarding the Company Group, and available
to the Agent, as may be requested by the officers of the Company Group, or the
Company Group’s attorneys;

(q) Provide such assistance to the Company Group’s counsel and auditors as
generally may be required to properly carry on the business and operations of
the Company Group;

(r) Assist in the representation of the Company Group before any Governmental
Authority; and

 

6



--------------------------------------------------------------------------------

(s) Perform such other acts which are necessary or appropriate to carry out its
obligations hereunder.

Notwithstanding anything to the contrary in this Agreement, the Agent shall not
be obligated to provide any Services the provision of which would violate any
Laws.

2.3 Limitation on Powers and Duties. Notwithstanding the provisions of
Sections 2.1 and 2.2, without the prior approval of the Company (such approval
to be provided or withheld in accordance with the terms of the Company
Agreement), the Agent shall not:

(a) amend, change or modify this Agreement;

(b) initiate any claim or lawsuit by any member of the Company Group; or

(c) commence on behalf of any member of the Company Group, or cause any member
of the Company Group to commence, any Bankruptcy Event, reorganization,
arrangement, insolvency, or receivership proceeding under the laws of the United
States of America or any other country or any state or province thereof.

2.4 Independent Contractor Status. Notwithstanding anything in this Agreement to
the contrary, (a) the relationship of the Agent to the Company Group shall be
and remain that of an independent contractor; (b) neither the Agent, any of its
Affiliates nor any of their respective directors, managers, officers, employees
or agents shall be deemed to be an employee of the Company Group; and
(c) nothing herein shall be deemed or construed to create an agency,
partnership, joint venture or similar relationship under applicable state Law
between the Agent, on the one hand, and the Company Group, on the other hand, or
to cause any Party to be responsible in any way for the debts and obligations of
the other Party. All debts and liabilities to Third Parties required or
permitted to be incurred by the Agent under this Agreement in the course of
providing the Services shall be the debts and liabilities of the Company Group,
and the Agent shall not be liable for any such obligations by reason of
providing Services on behalf of the Company Group. Nothing stated in this
Agreement shall operate to create any special or fiduciary duty between the
Parties. At all times during the performance of Services by the Agent, all
persons performing such Services who shall be in the employ or under the control
of the Agent or its Affiliates (including employees, agents, contractors,
temporary employees and consultants), shall not be deemed, solely because of the
provision of such Services, to be an employee of the Company and shall not be
entitled to any payment, benefit or perquisite directly from the Company on
account of such Services, including participation in any employee benefit and
pension plans maintained by the Company or any Affiliate of the Company.

2.5 Performance of Services by Affiliates; Retention of Professionals. Subject
to the limitations of Sections 2.1, 2.2 and 2.3, (a) in discharging its
obligations hereunder, the Agent may engage any of its Affiliates or any Third
Party professionals and other service providers to perform Services on its
behalf and (b) the Company hereby appoints the Agent during the Term to act as
its agent in connection with the Company Group’s retention of any such Third
Party professionals and other service providers which, as determined by the
Agent in its discretion, are needed to perform the Services; provided, however,
that Agent shall be responsible for Services rendered by its Affiliates, Third
Party professionals or other service providers. All costs or fees payable to
such Affiliates, professionals and other service providers shall be borne by the
Company Group.

 

7



--------------------------------------------------------------------------------

2.6 Standard of Care. In supervising, administering and managing the business
and affairs of the Company Group pursuant to this ARTICLE 2, the Agent shall
perform all of its duties in accordance with reasonable and prudent practices,
as relevant to the Services, of the oil and gas industry, and in material
compliance with all applicable Laws and the terms of this Agreement. Agent will
(a) maintain separate accounts, financial statements, books and records from
those of the Company Group and (b) prevent any funds or accounts of the Company
Group from being commingled with the funds or accounts of Agent.

2.7 Exculpation.

(a) Neither the Agent, its Affiliates, nor its or their respective partners,
members, officers, directors, managers, employees or agents (individually and
collectively referred to as an “Exculpatee”), shall be liable, responsible, or
accountable in damages or otherwise to the Company Group, or its owners,
members, employees, agents or assigns, for any action taken or failure to act
(EVEN IF SUCH ACTION OR FAILURE TO ACT CONSTITUTED THE SOLE, CONCURRENT OR
COMPARATIVE NEGLIGENCE OF THE AGENT OR SUCH EXCULPATEE) in connection with the
Services provided hereunder, unless such act or failure to act was the result of
fraud, willful misconduct or gross negligence on the part of the Exculpatee. The
Exculpatees shall have no liability whatsoever under this Agreement for failing
to act (or limiting its actions) hereunder, and no obligation to provide any
Services.

(b) IN NO EVENT SHALL THE EXCULPATEE EVER BE LIABLE TO ANY SUCH PERSON OR
ENTITY, OR ANY OTHER PARTY UNDER THIS AGREEMENT OR IN CONNECTION WITH SERVICES
PROVIDED HEREUNDER, FOR ANY PUNITIVE, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
INDIRECT DAMAGES IN TORT, CONTRACT OR OTHERWISE, UNLESS SUCH PUNITIVE,
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES IN TORT, CONTRACT OR
OTHERWISE ARE CLAIMED BY A THIRD PARTY AND SUCH DAMAGES TO SUCH THIRD PARTY WERE
THE RESULT OF FRAUD, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF SUCH
EXCULPATEE. TO THE EXTENT PERMITTED BY LAW, THE COMPANY HEREBY WAIVES THE
PROVISIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES CONSUMER PROTECTION ACT,
§§ 17.41, ET. SEQ., OF THE TEXAS BUSINESS AND COMMERCE CODE (OTHER THAN SECTION
17.555). The exculpation provided by this Section 2.7 shall continue as to an
Exculpatee who has ceased to serve in such capacity, and shall inure to the
benefit of the heirs, successors, assigns, administrators and personal
representatives of the Exculpatees.

2.8 Indemnification; Disclaimer.

2.9 Without limiting Section 2.7:

(a) THE COMPANY SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS THE AGENT AND
ITS OWNERS, OFFICERS, MEMBERS, MANAGERS, DIRECTORS, SHAREHOLDERS, AFFILIATES,
EMPLOYEES AND AGENTS (IN THIS SECTION 2.8 SOMETIMES INDIVIDUALLY REFERRED TO AS
AN

 

8



--------------------------------------------------------------------------------

“INDEMNITEE” AND COLLECTIVELY AS THE “INDEMNITEES”) FROM AND AGAINST ANY AND ALL
LOSSES, LIABILITIES, EXPENSES, DAMAGES, JUDGMENTS, FINES, SETTLEMENTS AND OTHER
AMOUNTS (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) (COLLECTIVELY, THE
“DAMAGES”) ARISING FROM ANY CLAIMS, DEMANDS, ACTIONS, SUITS OR PROCEEDINGS,
CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE (EACH, A “CLAIM”), IN WHICH THE
INDEMNITEE IS OR MAY BE INVOLVED, OR THREATENED TO BE INVOLVED, AS A PARTY OR
OTHERWISE, BY REASON OF OR IN ANY WAY ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE AGENT’S SERVICES HEREUNDER, INCLUDING CLAIMS FOR PERSONAL
INJURY OR DEATH OF ANY PERSONS ARISING IN CONNECTION WITH THE PERFORMANCE OF THE
SERVICES; PROVIDED, HOWEVER, THAT NO INDEMNITEE SHALL BE INDEMNIFIED BY THE
COMPANY FOR ANY ACTS OR OMISSIONS BY THE INDEMNITEE THAT CONSTITUTE FRAUD,
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF SUCH INDEMNITEE.

(b) THE PARTIES RECOGNIZE AND AGREE THAT AN INDEMNITEE MAY BE ENTITLED TO
INDEMNIFICATION FROM ACTS OR OMISSIONS THAT MAY GIVE RISE TO ORDINARY,
CONCURRENT OR COMPARATIVE NEGLIGENCE, AND THIS SECTION 2.8 DOES NOT LIMIT ANY
OTHER INDEMNIFICATION OBLIGATION THAT IS AVAILABLE TO THE INDEMNITEE. THE
LIMITATIONS ON LIABILITY AND INDEMNITIES IN THIS AGREEMENT ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE NEGLIGENCE
(WHETHER SOLE, JOINT OR CONCURRENT OR ACTIVE OR PASSIVE) OR OTHER FAULT OR
STRICT LIABILITY OF ANY OF THE INDEMNIFIED PARTIES. THE PARTIES AGREE THAT, TO
THE EXTENT REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE OR ENFORCEABLE, THE
PROVISIONS IN THIS AGREEMENT IN ALL-CAPS FONT ARE “CONSPICUOUS” FOR THE PURPOSE
OF ANY APPLICABLE LAW.

(c) Expenses incurred by an Indemnitee in defending or investigating a
threatened or pending Claim for which the Indemnitee seeks indemnification
pursuant to this Section 2.8 shall be paid by the Company Group in advance of
the final disposition of such Claim upon receipt of an undertaking by or on
behalf of such Indemnitee to repay such amount if it shall ultimately be finally
determined that such Indemnitee is not entitled to be indemnified by the Company
Group.

(d) The indemnification provided by this Section 2.8 shall continue as to an
Indemnitee who has ceased to serve in such capacity, and shall inure to the
benefit of the heirs, successors, assigns, administrators and personal
representatives of the Indemnitees.

(e) THE AGENT SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED (i) RELATING TO THE SERVICES, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, (ii) RELATING TO THE
RESULTS TO BE OBTAINED FROM THE SERVICES, AND (iii) THAT THE SERVICES ARE
ERROR-FREE OR NON-INTERRUPTIBLE.

 

9



--------------------------------------------------------------------------------

2.10 Responsibilities of the Company. The Company shall provide the Agent
reasonable access to any data, information, materials and access to any systems
or personnel that the Agent determines is reasonably necessary or appropriate
for the Agent to perform the Services hereunder. To the extent the Agent shall
have charge or possession of any of the Company Group’s assets in connection
with the provision of the Services pursuant to this Agreement, the Agent shall
(i) hold such assets in the name and for the benefit of the Company Group and
(ii) separately maintain and not commingle such assets with any assets of the
Agent or any other Person. The Company Group is solely responsible for the
accuracy and completeness of any and all such data that it submits to the Agent.
The Company shall, upon reasonable notice, give the Agent and its Affiliates
reasonable access, during regular business hours and at such other times as are
reasonably required, to the relevant premises, including the Assets, to the
extent reasonably necessary for the purposes of providing and receiving
Services.

2.11 Changes to Services. Additions or changes to the Services listed in this
ARTICLE 2 may be made at any time by amending the Agreement in accordance with
Section 5.3. Such additions or changes, including any fees or fee adjustments
related to such additions or changes, shall be agreed between the Parties before
any work commences.

2.12 Document Retention. The Parties shall retain documents and other
information relating to the Services for at least the time period that is
required by applicable Law. Promptly following termination of this Agreement
under Section 4.2, the Agent shall deliver to such Person as the Company may
designate in writing, copies of all title files, division order files, well
files, production records, equipment inventories, and production, severance, and
ad valorem tax records pertaining to the assets of the Company Group and other
information about the assets and operations of the Company Group reasonably
requested by the Company (which are in the possession of the Agent).

ARTICLE 3

COMPENSATION AND EXPENSE REIMBURSEMENT

3.1 Management Fee. As consideration for the Services rendered by the Agent to
the Company under this Agreement, the Company shall pay the Agent a management
fee in the amount of $10,000 per month (the “Management Fee”). On or before the
first day of each month during the Term, the Company shall remit to the Agent
the Management Fee for such month; provided that with respect to the payment to
be made for the first month of the Initial Term, the Company shall remit to the
Agent, upon execution of this Agreement, the pro-rated portion of the Management
Fee for such month for the period of time from and including the date hereof to
the end of such month.

3.2 Expenses.

(a) In addition to the Management Fee, the Company shall be responsible for the
following costs and expenses incurred by the Agent in providing the Services:
(i) the proportionate, fully-burdened costs and expenses (as reasonably incurred
by the Agent) of the

 

10



--------------------------------------------------------------------------------

Agent’s employees, including any overtime, bonuses or incentive compensation and
the costs of employee benefits (including workers compensation) provided to the
Agent’s employees, with the proportionate share of such costs and expenses
calculated based on the portion of an employee’s overall working time for Agent
that the employee spent performing Services, (ii) all direct expenses incurred
by the Agent in providing the Services and payable to Third Parties,
(iii) reimbursement of properly incurred and allocated general and
administrative overhead, and (iv) any other costs and expenses required to be
reimbursed to the Agent by the Company pursuant to this Agreement or as actually
incurred by the Agent in connection with its provision of the Services.

3.3 Use of Company Funds. Subject to the terms and conditions of this Agreement,
the Agent will pay the costs incurred in performing the Services as they become
due and payable by the applicable member of the Company Group, and all local,
state and federal taxes incurred related thereto, from the applicable Company
Group bank account(s), and the Agent will have the right to withdraw funds from
such account(s) for such purposes. The Agent will not make any expenditure of,
or otherwise use, any funds of any Company Group member, except for
(a) expenditures contemplated by this Agreement and (b) expenditures required in
the event of an Emergency.

3.4 Invoices; Penalty Rate. The Company Group agrees to pay interest at the rate
of 10% per year (or the maximum rate permitted by applicable Law, whichever is
less) for all amounts not paid within thirty (30) days from the date of the
invoice therefor (the “Penalty Rate”).

3.5 Disputed Invoices.

(a) In the event that the Company disputes in good faith all or any portion of
an invoice submitted by Agent for reimbursable expenses, other than expenses
incurred in connection with an Emergency, the Company Group may withhold payment
of the amount disputed by the Company in good faith and such withheld payments
shall not be subject to the Penalty Rate; provided that the Company gives Agent
written notice of its disagreement with the disputed amount, stating the reasons
therefor in reasonable detail and providing supporting documentation as
appropriate. If Agent agrees in writing with the Company, then the Company Group
shall not be required to pay the disputed amount to Agent. The Agent and the
Company shall endeavor in good faith to promptly settle any disputed amount. If
any such amount withheld is subsequently determined by agreement of the Parties
or otherwise to have been unjustifiably withheld, then the Company Group shall
promptly pay Agent the amount withheld plus the Penalty Rate from the date that
such amount should have been paid until the date of such payment.

(b) If, within twenty (20) days after receipt of any written exception pursuant
to Section 3.5(a), the Company and Agent have been unable to resolve any
dispute, and if (i) such dispute relates to whether amounts were properly
charged or services actually performed and (ii) the aggregate amount in dispute
exceeds $100,000, either of Company or Agent may submit the dispute to an
independent Third Party auditing firm that is mutually agreeable to the Company,
on the one hand, and Agent, on the other hand. The Parties shall cooperate with
such auditing firm and shall provide such auditing firm access to such books and
records as may be reasonably necessary to permit a determination by such
auditing firm. The resolution by the auditing firm shall be final and binding on
the Parties and the Parties shall each be responsible for 50% of such auditing
firm’s fees for such review and determination.

 

11



--------------------------------------------------------------------------------

3.6 Taxes. In addition to all charges specified in this ARTICLE 3, the Company
Group shall pay or reimburse the Agent for all state or local, sales and use
taxes, or amounts levied in lieu thereof, based on charges set forth in this
ARTICLE 3; provided, however, the Company Group shall have no responsibility for
taxes imposed on the Agent’s net income by any taxing authority.

3.7 Audit Rights. At any time during the Term and for a period of one (1) year
following the termination of this Agreement, the Company shall have the right,
exercisable at its option and expense, to review and copy the records of the
Company Group maintained by the Agent (so long as, with respect to any period
following the Term, such records have not been delivered by the Agent pursuant
to Section 2.12), and if necessary, to verify the performance by the Agent of
its obligations under this Agreement, and to audit such records. This audit
right may be exercised from time to time (but in no event more than once in any
calendar quarter) during normal business hours upon reasonable notice to the
Agent. The Company shall use its commercially reasonable efforts to conduct any
such audit or examination in a manner that minimizes the inconvenience or
disruption to the Agent.

3.8 Insurance. Throughout the Term, (a) the Company shall maintain, at its sole
cost, insurance covering the Assets and the Business as a reasonably prudent
owner or operator of assets similar to the Assets would maintain, and (b) the
Agent shall maintain the insurance coverage set out on Annex I, and the Company
shall reimburse the Agent for the portion of its insurance premiums attributable
to such coverage. In each of the insurance policies required by this
Section 3.8, the Party holding the insurance will waive and require its insurers
to waive any right of subrogation or recovery against, and name as an additional
insured, the other Party (and if applicable the Indemnitees). Upon a Party’s
reasonable request, the other Party will deliver copies of all insurance
policies and certificates of insurance required by this Section 3.8.

ARTICLE 4

TERM AND TERMINATION

4.1 Term. This Agreement shall commence on the Effective Date and continue in
effect for an initial period of two years (the “Initial Term”). Thereafter, this
Agreement shall automatically renew for additional consecutive one-year periods
(each, a “Renewal Term”), unless terminated by either Party upon at least ninety
(90) days written notice to the other Party prior to the end of the Initial Term
or any Renewal Term.

4.2 Termination. Notwithstanding Section 4.1, this Agreement shall terminate
upon the earliest to occur of the following:

(a) The mutual written agreement of the Parties, effective as of the date so
mutually agreed;

 

12



--------------------------------------------------------------------------------

(b) By election of the Company:

(i) upon the Agent’s material breach of this Agreement, if such breach is not
remedied within sixty (60) days after the Agent’s receipt of the Company’s
written notice thereof, or such longer period as is reasonably required to cure
such breach; provided that the Agent commences to cure such breach within such
60-day period and proceeds with due diligence to cure such breach and such
breach is continuing at the time notice of termination is delivered to the
Agent,

(ii) upon the occurrence of a Fundamental Change with respect to the Company or
the Agent, or

(iii) upon the occurrence of a Bankruptcy Event with respect to either the
Company or the Agent.

(c) By election of the Agent:

(i) upon the Company’s material breach of this Agreement, if such breach is not
remedied within sixty (60) days after the Company’s receipt of the Agent’s
written notice thereof, or such longer period as is reasonably required to cure
such breach; provided that the Company commences to cure such breach within such
60-day period and proceeds with due diligence to cure such breach and such
breach is continuing at the time notice of termination is delivered to the
Company,

(ii) upon the failure of the Company to pay any Management Fee or, subject to
Section 3.5, any expense to the Agent within ten (10) Business Days of its due
date;

(iii) upon the occurrence of a Fundamental Change with respect to the Company,
or

(iv) upon the occurrence of a Bankruptcy Event with respect to either the
Company or the Agent.

4.3 Effect of Termination. If this Agreement is terminated in accordance with
Section 4.2 above, all rights and obligations under this Agreement shall cease
except for (a) obligations that expressly survive termination of this Agreement,
including as provided in Section 4.5; (b) liabilities and obligations that have
accrued prior to such termination, including the obligation to pay any amounts
that have become due and payable prior to such termination; and (c) the
obligation to pay any portion of the Agent’s costs and expenses that has accrued
prior to such termination, even if such portion has not become due and payable
at that time.

4.4 Transition Obligations. For a period of not more than sixty (60) days after
the termination of this Agreement, the Agent shall take all actions that the
Company reasonably requests to effect the transition of the Services hereunder
to a successor provider or providers of such services, as reasonably designated
by the Company, in an orderly and expeditious manner.

4.5 Survival. Upon the termination or expiration of this Agreement, all amounts
payable to the Agent pursuant to ARTICLE 3 (other than interest that accrues on
unpaid amounts) shall cease to accrue. However, the Company Group shall (a) pay
the Agent for all Services performed up through the termination or expiration
date (including any transition period

 

13



--------------------------------------------------------------------------------

pursuant to Section 4.4) and (b) subject to Section 3.5, reimburse the Agent for
all costs and expenses reimbursable pursuant to Section 3.4 that are incurred or
are otherwise attributable to the period on or prior to the termination or
expiration date (including any transition period pursuant to Section 4.4). The
provisions of Sections 2.7, 2.8, 3.7 4.3, this Section 4.5, and ARTICLE 5 (other
than Section 5.1) shall survive any termination or expiration of this Agreement
indefinitely or for such shorter period provided in such Section.

ARTICLE 5

MISCELLANEOUS

5.1 Force Majeure. The obligations of a Party under this Agreement shall be
suspended during the period and to the extent that the Agent is prevented due to
a Force Majeure; provided, however, that a Party shall not be excused by Force
Majeure from any obligation to pay money incurred prior to the Force Majeure.
The Party suffering a Force Majeure shall give notice of suspension as soon as
reasonably practicable to the other Party stating the date and extent of such
suspension and the cause thereof, and shall exercise due diligence to end its
inability to perform as promptly as practicable. Notwithstanding the foregoing,
a Party is not required to settle any strike, lockout or other labor dispute in
which it may be involved. The Term (including the Initial Term or Renewal Term,
as applicable) shall be automatically extended for a period of time equal to the
time lost by reason of the suspension not to exceed ninety (90) days.

5.2 Entire Agreement. This Agreement constitutes the complete and exclusive
statement of agreement among, and supersedes all prior written and oral
agreements or statements by and among, the Parties with respect to the subject
matter herein. No representation, promise, inducement, statement or intention,
condition or warranty has been made by or on behalf of either Party that is not
set forth in this Agreement or the documents referred to herein.

5.3 Amendment. This Agreement may not be amended or modified except by a written
instrument specifically referring to this Agreement and executed by all of the
Parties.

5.4 Waiver. The failure of either Party at any time or from time to time to
require performance of the other Party’s obligations under this Agreement shall
in no manner affect the right to enforce any provision of this Agreement at any
subsequent time, and the waiver of any rights arising out of any breach shall
not be construed as a waiver of any rights arising out of any subsequent breach.

5.5 Assignability. Neither Party may assign, delegate or transfer (by merger,
operation of Law or otherwise) its respective rights or delegate its respective
obligations under this Agreement without the express prior written consent of
the other Party. Notwithstanding the foregoing, the Agent may assign its rights
and obligations under this Agreement, in whole or in part, to an Affiliate
without the prior written consent of the Company; provided that no such
assignment will relieve the Agent of its obligations under this Agreement. Any
purported assignment, delegation, or transfer in contravention of this
Section 5.5 shall be void and unenforceable. The foregoing provisions of this
Section 5.5 are not intended to prohibit or restrict the Agent from engaging
subcontractors or Affiliates to perform some or all of the Services; provided
that the Agent shall remain fully responsible and liable for performance of any
such Services as if such subcontracted activities had been performed directly by
the Agent.

 

14



--------------------------------------------------------------------------------

5.6 Parties in Interest. Except for Sections 2.7 and 2.8, the provisions of this
Agreement are solely for the benefit of the Parties and their respective
successors and permitted assigns, and are not intended to confer upon any other
Person any third party beneficiary rights under this Agreement.

5.7 Binding Effect. This Agreement shall inure to the benefit of and shall be
binding upon the Parties and their respective successors and permitted assigns.

5.8 Notices. All notices, requests, demands or other communications provided for
hereunder shall be in writing. Notices may be given by personal delivery, by
overnight courier, by electronic mail with acknowledgement of receipt requested
or received, or by certified or registered United Sates mail, return receipt
requested. Except as otherwise expressly provided herein, notice shall be deemed
to have been given (a) if by personal delivery, on the date of delivery; (b) if
by overnight courier, on the earlier of the date delivery is first attempted or
the next Business Day after the same has been delivered to a reputable
commercial overnight courier; (c) if by electronic mail, on the date of such
transmission if sent by 5:00 p.m. (Houston time) on a Business Day, or if sent
thereafter, on the next Business Day; and (d) if by certified or registered
United States Mail, on the earlier of the date delivery is first attempted or
three (3) Business Days after delivery to the United States Post Office, postage
prepaid, return receipt requested. Notices shall be sent to the intended
recipient at the addresses set forth below its signature on the signature page,
or to the most recent addresses which the indented recipient has provided to the
other parties for purposes of, and in accordance with, this Section 5.8.

5.9 Severability of Provisions. If any provision of this Agreement is held to be
invalid, prohibited, or otherwise unenforceable by a court of competent
jurisdiction, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed invalid, prohibited, or
unenforceable, and in all other respects this Agreement shall remain in full
force and effect; provided, however, that if any such provision may be made
enforceable by limitation thereof, then such provision shall be deemed to be so
limited and shall be reformed, construed and enforced to the maximum extent
permitted by applicable Law.

5.10 Governing Law. This Agreement, and any instrument or agreement required
hereunder (to the extent not expressly provided for therein), shall be governed
by, and construed under, the internal laws of the State of Texas, without
reference to conflicts of laws rules thereof.

5.11 Consent to Jurisdiction. Each Party irrevocably consents and agrees that
any action, proceeding, or other litigation by or against any other Party or
Parties with respect to any claim or cause of action based upon or arising out
of or related to this Agreement or the transactions contemplated hereby, shall
be brought and tried exclusively in the federal or state courts located in the
City of Houston, County of Harris, in the State of Texas, and any such legal
action or proceeding may be removed to the aforesaid courts. By execution and
delivery of the Agreement, each Party accepts, for itself and in respect of its
property, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts. Each Party hereby irrevocably waives (a) any objection which
it may now or hereafter have to the laying of venue with respect

 

15



--------------------------------------------------------------------------------

any such action, proceeding, or litigation arising out of or in connection with
this Agreement or the transactions contemplated hereby brought in the aforesaid
courts, and (b) any right to stay or dismiss any such action, proceeding, or
litigation brought before the aforesaid courts on the basis of forum
non-conveniens. Each Party further agrees that personal jurisdiction over it may
be affected by service of process by certified mail, postage prepaid, addressed
as provided in Section 5.8 of this Agreement, and when so made shall be as if
served upon it personally within the State of Texas.

5.12 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HEREBY WAIVES ITS RIGHTS TO A TRIAL BY JURY WITH RESPECT TO ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY A PARTY AGAINST THE OTHER PARTY, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH PARTY HEREBY AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION 5.12
AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS AGREEMENT. EACH PARTY
ACKNOWLEDGES THAT THE FOREGOING WAIVER CONSTITUTES A MATERIAL CONSIDERATION FOR
THE OTHER PARTY EXECUTING THIS AGREEMENT.

5.13 Proprietary Information.

(a) The Company acknowledges that all Proprietary Information provided or
created by the Agent in rendering Services shall be the sole and exclusive
property of the Agent. Each Party agrees to honor the other Party’s copyrights,
patents, and trademarks, and will not use the other Party’s Proprietary
Information without the other Party’s prior written consent except in the course
of rendering or receiving Services hereunder.

(b) The Company acknowledges and agrees that all writings, works of authorship,
technology, inventions, discoveries, ideas and other work product of any nature
whatsoever, that are created, prepared, produced, authored, edited, amended,
conceived or reduced to practice by Agent or any of its employees, either
individually or jointly with others, during the Term and relating in any way to
the Services or the business or contemplated business, research or development
of the Agent (regardless of when or where the work product is prepared or whose
equipment or other resources is used in preparing the same), all printed,
physical and electronic copies, all improvements, rights and claims related to
the foregoing, and any other tangible embodiments thereof (collectively, “Work
Product”), as well as any and all rights in and to copyrights, trade secrets,
trademarks (and related goodwill), mask works, patents and other intellectual
property rights therein arising in any jurisdiction throughout the world and all
related rights of priority under international conventions with respect thereto,
including all

 

16



--------------------------------------------------------------------------------

pending and future applications and registrations therefor, and continuations,
divisions, continuations-in-part, reissues, extensions and renewals thereof
(collectively, “Intellectual Property Rights”), shall be the sole and exclusive
property of the Agent. The Company hereby irrevocably assigns to the Agent, for
no additional consideration, the Company Group’s entire right, title and
interest in and to all Work Product and Intellectual Property Rights therein,
including the right to sue, counterclaim and recover for all past, present and
future infringement, misappropriation or dilution thereof, and all rights
corresponding thereto throughout the world. Nothing contained in this Agreement
shall be construed to reduce or limit the Agent’s rights, title or interest in
any Work Product or Intellectual Property Rights so as to be less in any respect
than the Agent would have had in the absence of this Agreement.

5.14 Confidentiality. Except as specifically provided in this Agreement, the
Parties agree that any and all information that is not otherwise publicly
available (“Confidential Information”) communicated by one Party or its
employees or representatives (the “Disclosing Party”) to the other Party or its
employees or representatives (the “Receiving Party”), whether disclosed before
or after the Effective Date, (a) shall be treated as confidential, proprietary,
and trade secret information of Disclosing Party, (b) shall be held in strict
confidence by the Receiving Party, (c) shall be used only for purposes of this
Agreement by the Receiving Party, and (d) that no Confidential Information,
including the provisions of this Agreement and the Proprietary Information,
shall be disclosed by the Receiving Party, its affiliates, subsidiaries or
contractors, and each of their respective directors, officers, employees,
consultants, agents, or representatives (“Representatives”), without the prior
written consent of the Disclosing Party, except as may be necessary by reason of
legal, accounting or regulatory requirements beyond the reasonable control of
the Receiving Party. The Receiving Party shall limit access to the Disclosing
Party’s Confidential Information to only those of its Representatives that are
bound by obligations that are substantially similar to those contained in this
Section 5.14. The Receiving Party shall safeguard Confidential Information with
at least the same degree of care (which shall always be at least a reasonable
amount of care) that it uses to safeguard its own confidential, proprietary, and
trade secret information of a similar nature. This Section 5.14 shall not apply
to information (i) which is in the public domain (other than through its
unauthorized disclosure by Receiving Party or its Representatives), (ii) which
the Receiving Party legitimately had in its possession prior to receiving it
from the Disclosing Party, (iii) which the Receiving Party legitimately obtained
from a Third Party who rightfully acquired such information, or (iv) which the
Receiving Party independently developed without reference to the information
received from the Disclosing Party. If the Receiving Party must disclose any
Confidential Information pursuant to applicable Law or regulation or by
operation of Law, the Receiving Party may disclose only such minimum
Confidential Information as is legally required; provided that the Receiving
Party shall provide reasonable notice to the Disclosing Party of such
requirement and a reasonable opportunity to object to such disclosure. In any
event, the Receiving Party shall be fully liable for any breach of this
Agreement by its Representatives and agrees, at its sole expense, to take all
reasonable measures to restrain its Representatives from any prohibited or
unauthorized disclosure or use of the Disclosing Party’s Confidential
Information. This Section 5.14 shall survive the termination of this Agreement
for a period of one (1) year.

 

17



--------------------------------------------------------------------------------

5.15 Further Assurances. The Parties agree to execute such additional
instruments, agreements and documents, and to take such other actions, as may be
necessary to effect the purposes of this Agreement.

5.16 Advice of Counsel. The Parties have read this Agreement and have
voluntarily executed this Agreement. In making this Agreement, the Parties have
obtained the advice of legal counsel and agree that this Agreement is the
product of arms-length negotiations. This Agreement was drafted by counsel for
the Parties and there shall not be a presumption or construction against any
Party; each Party hereby expressly waiving the doctrine of contra proferentem
with respect to the interpretation and application of this Agreement.

5.17 Counterparts. This Agreement and any amendment, waivers, consents or
supplements hereto or in connection herewith may be executed by one or more of
the Parties on any number of separate counterparts, by facsimile or email, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signatures are
physically attached to the same document. A facsimile or portable document
format (“pdf”) signature page shall constitute an original for purposes hereof.

[SIGNATURES TO FOLLOW]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Management Services Agreement
to be executed by a duly authorized officer, to be effective as of the Effective
Date first written above.

 

AGENT:

ALTA MESA HOLDINGS, LP

a Texas limited partnership

By: Alta Mesa Holdings GP, LLC, its general partner By:   /s/ Harlan H.
Chappelle Name:   Harlan H. Chappelle Title:   President and Chief Executive
Officer Address:   15021 Katy Freeway   Suite 400   Houston, TX 77094   Attn:  
    Phone:       Email:    

Signature Page to Management Services Agreement



--------------------------------------------------------------------------------

COMPANY:

KINGFISHER MIDSTREAM, LLC

a Delaware limited liability company

By: SRII Opco, LP, its sole member By: SRII Opco GP, LLC, its sole general
partner By:   /s/ Harlan H. Chappelle Name:   Harlan H. Chappelle Title:  
President and Chief Executive Officer Address:  
                                                                       
                                                                       
                                                                        Attn:  
                                                                Phone:  
                                                                Email:  
                                                             

Signature Page to Management Services Agreement



--------------------------------------------------------------------------------

Annex I

Insurance

 

1. General Liability    $1,000,000/occurrence    $2,000,000 policy aggregate   
$1,000,000 Employee benefits 2. Umbrella Liability    $74,000,000
occurrence/aggregate 3. Excess Liability    $51,000,000 occurrence/aggregate 4.
Workers Compensation    Workers Comp: Statutory    Employers Liability:
$1,000,000 5. Commercial Auto Liability    $1,000,000 combined single limit 6.
Oil Spill Financial Responsibility    $35,000,000 per occurrence 7. Excess Care
Custody & Control    $35,000,000 per occurrence 8. Commercial Property   
Building/Contents Value